PER CURIAM.
Order of the Oounty Court
of Westchester Oounty reversed, with $10 costs and disbursements, and application remitted to the county judge of said county for resettlement. The appellant has the right to limit the questions which he seeks to have reviewed on appeal, and is not required unnecessarily to print an entire case. Dupont v. Village of Portchester, 204 N. Y. 351, 356, 97 N. E. 735, 39 L. R. A. (N. S.) 1167, Ann. Cas. 1913C, 1066. Ceballos v. Munson S. S. Line, 112 App. Div. 352, 98 N. Y. Supp. 464.